In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00115-CV



      IN THE MATTER OF THE MARRIAGE OF
    TONYA K. SMITH AND JUSTIN TRENT SMITH
      AND IN THE INTEREST OF L. S., A CHILD




        On Appeal from the 102nd District Court
              Red River County, Texas
              Trial Court No. CV02390




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       Justin Trent Smith, the appellant in this case, has filed a motion seeking to dismiss his

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                            Jack Carter
                                            Justice


Date Submitted:       January 17, 2013
Date Decided:         January 18, 2013




                                               2